                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
________________________________________________________________________
FRIENDS OF LUBAVITCH, INC., et al.
                                Plaintiffs,
v.                                                          CIVIL NO: GLR-18-3943

BALTIMORE COUNTY, MARYLAND, et al.
                        Defendants.
_______________________________________________________________________

                CONSENT MOTION FOR EXTENSION OF TIME TO FILE
                       MOTION FOR RECONSIDERATION

        Plaintiffs, by undersigned counsel, hereby move for an extension of time to file Plaintiffs’

Motion for Reconsideration to the Court’s Memorandum Opinion and Order (ECF No. 35 and

36) to November 27, 2019, with oppositions to said Motion due on January 10, 2020.

        Pursuant to Local Rule 105(9), undersigned counsel has requested and received the

consent of counsel for the defendants (James Nolan, Esq., and Kevin Cox, Esq.). Defendants’

counsel has requested that undersigned counsel set out in this motion his reasons for making this

request. They are as follows:

        1. Pursuant to Local Rule 105(10) a motion for reconsideration after entry of an order

dismissing the complaint would have to be filed by October 14, 2019.

        2. Effective representation of the plaintiffs warrants preparation and filing of a Motion to

Reconsider.

        3. Undersigned counsel personally drafted the complaint in this case and is the only

plaintiffs’ attorney fully familiar with the facts.

        4. In our two-person law firm, my partner (and daughter) is fully occupied currently with

other urgent matters. Co-counsel David Felsen is a member of the Maryland and District of



                                                      1
Columbia Bars who principally handles criminal cases in Baltimore and in the District of

Columbia. He is not familiar with the law regarding RLUIPA.

       5. I am currently in Jerusalem, Israel, where my wife and I travel each year to observe the

Jewish Religious Holiday season.

       6. The Court's decision was rendered on September 30, 2019, which was the first day of

the two-day holiday of Rosh Hashanah (the Jewish New Year). I am an Orthodox Jew, who

observes Jewish Religious Law. Since I may not, as a matter of religious observance, use a

computer on both days of Rosh Hashanah, I first read the Memorandum Opinion after nightfall

on October 1.

       7. Yom Kippur – the holiest day in the Jewish calendar – will be on October 9, 2019. It is

also a day when secular labor is religiously forbidden.

       8. The holiday of Sukkot (Tabernacles) will be celebrated in Israel between October 14,

2019, and October 21, 2019. Several of those are days when secular work is religiously

prohibited,

       9. We have air tickets to return to the United States from Israel on November 12, 2019.

       10. The files in this case, including research of relevant case-law, are located in my office

in Washington, D.C.

       11. Effective representation of the plaintiffs in this case requires access to those files in

order to prepare a Motion to Reconsider.

       12. The defendants will not, I believe, suffer any prejudice if the requested extension of

time is granted.




                                                  2
       For the above reasons, I hereby request an extension of time to November 27, 2019, in

which to file a Motion for Reconsideration, and I consent, on behalf of the plaintiffs, that

defendants have until January 10, 2020, to file opposition(s) to plaintiffs’ Motion for

Reconsideration.

                                                      Respectfully submitted,

Dated: October 7, 2019                                /s/Nathan Lewin
                                                      Nathan Lewin, Bar No. 03312
                                                      LEWIN & LEWIN, LLP
                                                      888 17th Street NW, 4th Floor
                                                      Washington, DC 20006
                                                      (202) 828-1000
                                                      nat@lewinlewin.com

                                                      David Felsen, Esq.
                                                      FELSEN & SARGENT, LLC
                                                      600 Jefferson Plaza, Suite 201
                                                      Rockville, MD 20852
                                                      (301) 251-4010
                                                      dfelsen@mdlawyers.com

                                                      Attorneys for Plaintiffs




                                                 3
